Citation Nr: 0001267	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and an undiagnosed illness manifested by various 
neuropsychiatric signs or symptoms.

Entitlement to service connection for hearing loss.

Entitlement to service connection for an undiagnosed illness 
manifested by symptoms or signs of fatigue and various muscle 
and joint pains.

Entitlement to service connection for an undiagnosed illness 
manifested by neurological signs or symptoms.

Entitlement to service connection for an undiagnosed illness 
manifested by gastrointestinal (GI) signs or symptoms.

Entitlement to service connection for an undiagnosed illness 
manifested by signs or symptoms of an upper respiratory 
disorder.

Entitlement to service connection for an undiagnosed illness 
manifested by an eye condition with light sensitivity and 
blurred vision.

Entitlement to service connection for an undiagnosed illness 
manifested by bleeding gums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to August 
1989 and from October 1990 to May 1991.  He served in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from November 1990 to April 1991.  He also had 
service with the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that denied service 
connection for the issues listed on the first 2 pages of this 
decision, and denied service connection for hypothyroidism 
and Brucella and Leishmaniasis.  At a hearing in June 1996, 
the veteran withdrew his appeal with the denial of service 
connection for Brucella and Leishmaniasis, and agreed to 
consideration of his claim for service connection for 
hypothyroidism in conjunction with the claim for service 
connection for an undiagnosed illness manifested by symptoms 
or signs of fatigue and various muscle and joint pains rather 
than as a separate issue.



FINDINGS OF FACT

1.  An acquired psychiatric disability was not present in 
service and the evidence does not link the veteran's current 
psychiatric disability, however classified, to an incident of 
service; objective indicators of an undiagnosed illness 
manifested by neuropsychological signs or symptoms, PTSD or a 
psychosis are not currently found.

2.  The veteran has not submitted competent (medical) 
evidence of hearing loss for VA compensation purposes.

3.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by symptoms or signs of 
fatigue and various muscle and joint pains, and he has not 
submitted competent (medical) evidence showing the presence 
of hypothyroidism or competent (medical) evidence linking his 
chronic fatigue, fibromyalgia or polyarthralgia, first found 
after service, to an incident of service.

4.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by neurological signs or 
symptoms, and he has not submitted competent (medical) 
evidence linking his neuralgia, first found after service, to 
an incident of service.

5.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by GI signs or symptoms, and 
he has not submitted competent (medical) evidence linking his 
irritable bowel syndrome, first found after service, to an 
incident of service.

6.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by signs or symptoms of an 
upper respiratory disorder, and he has not submitted 
competent (medical) evidence linking his chronic obstructive 
pulmonary disease (COPD), first found after service, to an 
incident of service, including an episode of acute 
bronchitis.

7.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by an eye condition with light 
sensitivity and blurred vision, and he has not submitted 
competent (medical) evidence linking his far-sightedness and 
astigmatism, first found after service, to an incident of 
service.

8.  The veteran has not submitted objective indicators of an 
undiagnosed illness manifested by bleeding gums, and he has 
not submitted competent (medical) evidence showing the 
presence of a disorder manifested by bleeding gums for VA 
compensation purposes.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including generalized 
anxiety disorder, undifferentiated somatoform disorder, PTSD, 
a psychosis, and an undiagnosed illness manifested by 
neuropsychological signs or symptoms, was not incurred in or 
aggravated by active service; nor may a psychosis or 
undiagnosed illness manifested by neuropsychological signs or 
symptoms be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).

2.  The claims for service connection for hearing loss, an 
undiagnosed illness manifested by neurological signs or 
symptoms, an undiagnosed illness manifested by GI signs or 
symptoms, an undiagnosed illness manifested by signs or 
symptoms of an upper respiratory disorder, an undiagnosed 
illness manifested by an eye condition with light sensitivity 
and blurred vision, and an undiagnosed illness manifested by 
bleeding gums are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A chronic muscle and joint disorder, including chronic 
fatigue, fibromyalgia, polyarthralgia, and an undiagnosed 
illness manifested by symptoms or signs of fatigue and 
various muscle and joint pains was not incurred in or 
aggravated by active service; nor may an undiagnosed illness 
manifested by signs or symptoms of fatigue and various muscle 
and joint pains be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disability, 
Including PTSD and an Undiagnosed Illness Manifested by 
Neuropsychological Signs or Symptoms

A.  Factual Background

The veteran had active service from October 1982 to August 
1989 and from October 1990 to May 1991.  He served in the PGW 
in the Southwest Asia theater of operations from November 
1990 to April 1991.

Service medical records show that the veteran underwent a 
medical examination for enlistment into the National Guard in 
October 1981.  He gave a history of depression.  A 
psychiatric disability was not found at this examination.  
The rest of the service medical records, including reports of 
the veteran's medical examinations for separation from 
service in July 1989 and for demobilization from Saudi Arabia 
in April 1991, are negative for a psychiatric disorder.


VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claims 
being considered in this appeal are discussed in the 
appropriate sections of this decision.

A report of the veteran's VA outpatient treatment in May 1992 
reveals that he was seen for complaints of family problems.  
The assessment was anxiety with depression.

The veteran underwent a VA medical examination in October 
1992.  A psychiatric disability was not found.

A private medical report shows that the veteran underwent a 
medical examination in October 1993 for evaluation of chronic 
fatigue and many other symptoms.  He gave a history of the 
onset of multiple symptoms about 6 months after service in 
the PGW.  The impressions were fatigue with multiple 
prominent small and somewhat tender lymph nodes along with 
symptoms of insomnia and cognitive deficits.  The symptoms 
were considered suspicious for depression although there were 
many other possibilities, including hypothyroidism, chronic 
infection, malignancy, and various other causes; 
fibromyalgia, possibly secondary to lack of deep Stage IV 
sleep; osteoarthritis, mostly in the left knee; chronic 
prostatitis; and it was noted that he was a smoker.

The veteran underwent a VA psychiatric examination in August 
1994.  The Axis I diagnosis was depression, not otherwise 
specified.  Chronic fatigue syndrome was listed under Axis 
III.


A summary of the veteran's VA hospitalization in November 
1994 shows that he was admitted for evaluation of Persian 
Gulf Syndrome.  The diagnoses included dysthymia.

On VA hospitalization in September 1995, the veteran 
complained of generalized anxiety and overall body aching.  
He claimed his "nervous jitters" and aching have been 
present since his Persian Gulf experience.  He denied any 
kind of nervous or physical problem prior to his Gulf War 
service.  The examiner noted that the veteran related all the 
known symptoms of anxiety and especially focused on the "all 
over body aching" and weakness/tiredness.  It was noted that 
the veteran's medication history was voluminous and is 
probably aggravating his psychosomatic disorder.  General 
anxiety disorder and undifferentiated somatoform disorder 
were the diagnoses.


Statements from relatives of the veteran dated in 1994 are to 
the effect that the veteran had various problems, including 
psychiatric problems, after his return from service in the 
PGW.  The statements included a statement from the veteran's 
first wife who reported she was a nurse.

The veteran and his mother testified at a hearing in June 
1996.  The testimony was to the effect that the veteran had 
psychiatric problems after his return from service in the PGW 
that were due to incidents in that period of service.

A report of the veteran's hospitalization at the Saint Albans 
Psychiatric Hospital in Radford, Virginia, in December 1996 
shows Axis I diagnoses of Amphetamine dependence, adjustment 
disorder with mixed anxiety, and depressed mood.

A private medical report shows that the veteran underwent a 
psychiatric evaluation in February 1997.  A history of 
hospitalization at the St. Albans Psychiatric Hospital in 
December 1996 for treatment of PTSD was noted.  The Axis I 
diagnoses were PTSD, panic disorder, and rule out major 
depression.

A private medical reports reveals that the veteran underwent 
psychological testing in February 1997.  The summary notes 
that personality and depression measures were of particular 
concern due to high levels of features of depression and 
mental deterioration along the lines of somatoform disorder 
and major depression with schizotypal features.

A VA letter dated in January 1998 notes that the veteran had 
PTSD.  No clinical findings were reported.

The veteran underwent a VA psychiatric examination in March 
1998.  It was noted that he had various physical and 
psychological problems that started after the PGW that had 
continued and worsened.  It was noted that his first marriage 
ended in divorce and that he remarried in September 1997.  
The examiner noted that the veteran did not meet the criteria 
for PTSD.  The diagnoses were generalized anxiety disorder 
and undifferentiated somatoform disorder.  The examiner noted 
that he could not relate the veteran's complaints of 
polyarthralgia, polymyalgia, chronic fatigue, numbness of the 
hands and toes, nausea, and vomiting to his psychiatric 
condition.

Private medical reports dated in August 1998, note that the 
veteran had various medical problems, including PTSD, after 
service in the PGW.  No clinical findings were reported to 
support the diagnosis of PTSD.

Statements from the veteran and literature received in the 
1990's are to the effect that the veteran and other 
servicemen were exposed to stressful incidents, chemicals, 
and other dangerous elements during service in the Southwest 
Asia theater of operations during the PGW.  The veteran 
maintains that he has psychiatric problems related to his 
experiences in the PGW.

The post-service medical records show that the veteran's has 
been treated for alcoholism and polysubstance abuse.


B.  Legal Analysis

The veteran's claim for service connection for a psychiatric 
disability, including PTSD and an undiagnosed illness 
manifested by various neuropsychiatric signs and symptoms, is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113. 1137; 38 C.F.R. §§ 3.307, 
3.309.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), effective prior to March 7, 1997.

The provisions of 38 C.F.R. § 3.304(f) were revised, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (June 18, 
1999).  These changes were made to more adequately reflect 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
(POW) under the provisions of 38 C.F.R. § 3.1(y) of this part 
and the claimed stressor is related to that POW experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f), effective as of March 7, 1997.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full 
38 U.S.C.A. § 1154(b) (West 1991).

The evidence indicates that the veteran served in the 
Southwest Asia theater of operations during the PGW and the 
Board concedes that he is a combat veteran.  Under the 
circumstances, the provisions of 38 U.S.C.A. § 1154(b) are 
for consideration and his statements with regard to the 
presence of any disorder or stressful incidents during this 
period of service are accepted as correct.  The veteran, 
however, does not maintain that he had the conditions being 
considered in this appeal while in service, but that the 
claimed conditions had their onset after service in the PGW 
and that they are due to stressful incidents and exposure to 
chemicals and dangerous elements during the PGW.  The Board 
finds that the veteran was exposed to stressful incidents and 
exposed to chemicals and harmful elements during the PGW 
based on his statements and application of the provisions of 
38 U.S.C.A. § 1154(b).

The veteran maintains the he has a psychiatric disability, 
including PTSD and an undiagnosed illness manifested by 
various neuropsychiatric signs and symptoms.  While the 
evidence shows that he has various psychiatric problems, 
these problems have been associated with diagnosed 
psychiatric disabilities and the evidence does not show 
objective indicators of an undiagnosed illness manifested by 
various neuropsychiatric problems.  Under the circumstances, 
the provisions of 38 C.F.R. § 3.317 are not for application.  
VAOPGCPREC 8-98.

Service medical records note that the veteran had a history 
of depression at the time of entry into service, but these 
records do not show the presence of a psychiatric disability 
at that time or during service.  The post-service medical 
records reveal the presence of anxiety with depression in May 
1992 and the report of the veteran's most recent VA 
psychiatric examination in March 1998 reveals the presence of 
generalized anxiety disorder and undifferentiated somatoform 
disorder, but the medical evidence does not link these 
disabilities to an incident of service, including the 
veteran's experiences during the PGW.

The post-service medical records show that the veteran's 
psychiatric problems have been variously classified to 
include alcoholism, polysubstance abuse, major depression, 
and PTSD.  Direct service connection may not be granted for 
alcoholism and polysubstance abuse because these conditions 
are considered to be the result of willful misconduct and not 
incurred in line of duty, and legal authority precludes the 
payment of compensation based on secondary service connection 
for these conditions.  38 U.S.C.A. §§ 101(16), 105(a); 
38 C.F.R. § 3.301(a), (c)(2); VAOPGCPREC 2-97, 2-98, and 7-
99; Barela v. West, 11 Vet. App. 280 (1998).

Major depression was not found at the veteran's most recent 
VA psychiatric examination in 1998 and the overall evidence 
does not show that the veteran currently has a chronic 
psychosis.  Hence, service connection may not be granted for 
such a disability on a presumptive basis under the above 
noted legal criteria.

The report of the veteran's psychiatric evaluation in 
February 1997 notes a history of PTSD during a period of 
hospitalization at St. Albans Psychiatric Hospital in 
December 1996, but the report of this hospitalization does 
not show the presence of this disorder.  The examiner who 
conducted the March 1998 VA psychiatric examination concluded 
that the veteran did not have PTSD and the overall evidence 
of records supports this conclusion.  While some of the 
medical evidence, such as private medical reports dated in 
August 1998, note the presence of PTSD, there are not 
clinical findings to support this diagnosis.  A claim for 
service connection for PTSD requires a clear current 
diagnosis of the disorder.  38 C.F.R. § 3.304(f); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Since the overall 
medical evidence does not show a clear current diagnosis of 
PTSD, service connection is not warranted for this disorder.

The Board recognizes the statements from relatives of the 
veteran and the testimony of the veteran and his mother to 
the effect that he has had behavior problems after service in 
the PGW and that these problems are due to incidents during 
this period of service, but this lay evidence is not 
sufficient to link the veteran's current psychiatric 
disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While statements from the veteran's first wife 
indicate that she is a nurse and that she believes the 
veteran's problems are due to service in the PGW, there is no 
evidence in the record that she has special knowledge 
regarding psychiatry and that she participated in the 
veteran's treatment.  Under the circumstances, her statements 
are not sufficient to link the veteran's current psychiatric 
problems to incidents of service.  Black v. Brown, 10 Vet. 
App. 279 (1997).  Nor does the literature submitted in 
conjunction with this claim specifically link the veteran's 
current psychiatric disabilities to an incident of service.

After consideration of all the evidence, including the 
veteran's statements and literature concerning the exposure 
to stressful incidents, chemicals, and other dangerous 
elements by servicemen during service in the Southwest Asia 
theater of operations during the PGW, the Board finds that 
the evidence does not show the presence of a psychiatric 
disability in service and does not link the veteran's current 
psychiatric disability, however classified, to an incident of 
incident.  The Board also finds that the evidence does not 
show the presence of objective indicators of an undiagnosed 
illness manifested by various neuropsychological signs or 
symptoms, PTSD or psychosis.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, and the claim is denied. 

Since the preponderance of the evidence is against the claim 
for a psychiatric disability, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Service Connection for an Undiagnosed Illness Manifested 
by Symptoms or Signs of Fatigue and Various Muscle and Joint 
Pains

Service medical records show that the veteran was seen for 
left knee problems.  A review of the record reveals that 
service connection is currently in effect for muscle tension 
headaches, rated 10 percent; prostatitis, rated 10 percent; 
left knee arthritis, rated 10 percent; and epidural cysts of 
the chest, back, and scrotum.  

Service medical records show that the veteran was seen for 
muscle spasms of both legs in November 1982.  The assessments 
were viral syndrome versus pharyngitis, muscle spasms, and 
rule out upper respiratory infection.  In 1985 he was seen 
for low back pain.  The assessment was probable chronic 
lumbosacral strain.  The report of the veteran's medical 
examination for separation from service in July 1989 is 
negative for a low back disorder or other musculoskeletal 
disorder.  The report of his medical examination for 
demobilization in April 1991 is also negative for such 
conditions.  This report does note a history of swelling and 
pain of the knees and left shoulder all injured at different 
times over past years.

Service documents show that the veteran was deployed to Saudi 
Arabia during the PGW and that he developed physical problems 
that he attributed to this service.  These documents are to 
the effect that there was no misconduct involved with regard 
to the veteran's activities during the PGW.

A VA medical report shows that the veteran was seen in June 
1991 with complaints of problems with his knees after service 
in the PGW.  The assessment was internal derangement of both 
knees.  

At a VA medical evaluation in May 1992, the veteran 
complained of painful shoulders, painful knees, and low back 
pain.  On examination, the knees extended to zero degrees.  
He complained of pain on squatting.  There was no crepitation 
on extension or flexion.  There was no swelling.  Mid patella 
size was about equal.  There was no instability on medial or 
lateral manipulation.  There was full range of motion of the 
shoulders.  The veteran was in no apparent distress.  The 
assessments were anxiety with depression, internal 
derangement of both knees, mild tendinitis of the shoulders, 
possible low back strain, and hypercholesterolemia.

A private medical report shows that the veteran was seen in 
June 1992 for complaints of problems with both shoulders and 
knees.  The assessment was rheumatoid arthritis spondylitis 
without a rheumatoid profile or blood tests.


The veteran underwent a VA medical examination in October 
1992.  X-rays of the right knee were negative.  X-rays of the 
shoulders were essentially negative.  There was a slight soft 
tissue relative prominence at the right AC 
(acromioclavicular) joint of questionable current clinical 
significance, and an old healed fracture of the left clavicle 
at the junction of the middle and outer thirds present with 
good relationship between the fragments.  The diagnosis on 
the report of the October 1992 medical examination was 
degenerative joint disease of the left knee.

A private medical report shows that the veteran was examined 
in October 1993 for complaints of chronic fatigue and other 
problems.  The impressions were fatigue with multiple 
prominent small and somewhat tender lymph nodes along with 
symptoms of insomnia and cognitive deficits that were 
suspicious for depression although there were many other 
possibilities, including hypothyroidism, chronic infection, 
malignancy, and various other causes; fibromyalgia possibly 
secondary to lack of deep Stage IV sleep; osteoarthritis, 
mostly in the left knee; chronic prostatitis; and it was 
noted that the veteran was a smoker.

The veteran underwent a VA joint examination in June 1994.  
He complained of pains in the shoulders, back, and elbows 
since February 1991.  The diagnosis was multiple arthralgias.  

In June 1994, the veteran underwent a VA medical examination 
for hypothyroidism.  He stated that he was diagnosed with 
hypothyroidism after service in the PGW.  The diagnosis was 
history of hypothyroidism.

A private medical report dated in July 1994 notes that the 
veteran had chronic pains and fatigue.  It was noted that he 
had an unknown illness that may have been acquired in the 
PGW.

The summary of the veteran's VA hospitalization in November 
1994 for evaluation of Persian Gulf Syndrome shows diagnoses 
of fibromyalgias/polyarthralgias and chronic fatigue.

Statements from relatives of the veteran dated in 1994 are to 
the effect that the veteran had various physical problems, 
including joint pains, after service in the PGW.  A statement 
from the veteran's first wife notes that she is a nurse and 
that she has observed these problems.

A private medical report dated in June 1995 notes that the 
veteran had multiple medical problems, including severe 
arthralgias and myalgias.  It was suspected that he had 
Persian Gulf Syndrome.

The veteran and his mother testified at a hearing in June 
1996.  The testimony is to the effect that the veteran has 
had many medical problems since service in the PGW, including 
constant joint pains and that these problems are due to 
incidents in this service.

A private medical report shows that the veteran underwent a 
medical examination in July 1996.  The assessments were 
polyarthralgia/myalgia, chronic anxiety, insomnia, dysthymia, 
and lymphadenopathy.


The veteran underwent a VA medical examination in July 1998.  
He complained of severe and continuous polyarthralgias and 
polymyalgias, headaches, mood problems, nausea, vomiting, 
hand slowing, and chronic fatigue.  It was noted that several 
medical specialists had seen him.  Rheumatology evaluated him 
without being able to diagnose a connective tissue disease.  
His work up had been essentially negative.  It was noted that 
a psychiatric evaluation had shown that all of his symptoms 
were not attributable to a psychiatric disability.  It was 
noted that he had chronic pain syndrome and that this was a 
common complaint of veterans on the Persian Gulf Registry.

Private medical reports dated in August and September 1998 
notes that the veteran has multiple medical problems that 
seemed related to his service in the PGW.  These problems 
included severe arthralgias, myalgias, and fatigue.

Statements from the veteran and literature received in the 
1990's are to the effect that veteran and other servicemen 
were exposed to stressful incidents, chemicals, and other 
dangerous elements during service in the Southwest Asia 
theater of operations during the PGW.  The veteran asserts 
that he has PGW Syndrome manifested by various complaints, 
including hypothyroidism, fatigue, and muscle and joint 
pains.


B.  Legal Analysis

The veteran's claim for service connection for an undiagnosed 
illness manifested by symptoms or signs of fatigue and 
various muscle and joint pains is well grounded, meaning it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The criteria for establishing service connection for a 
disability is shown in Section I of this decision.  
Additionally, where arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran maintains the he has PGW syndrome or an 
undiagnosed illness manifested by symptoms or signs of 
hypothyroidism, fatigue, and various muscle and joint pains.  
The VA does not recognize PGW syndrome as a disability for VA 
compensation, but does grant service connection for various 
undiagnosed illnesses based on service in the Southwest Asia 
theater of operations during the PGW.  38 C.F.R. § 3.317.  
While the evidence shows that the veteran has continuous 
polyarthralgias, polymyalgias, and fatigue, these problems 
have been associated with diagnosed disabilities, chronic 
fatigue, fibromyalgia, and polyarthralgia, and the evidence 
does not show objective indicators of an undiagnosed illness 
manifested by various signs or symptoms of fatigue, and 
muscle and joint pains.  While the evidence indicates that 
hypothyroidism was suspected and that the veteran reports a 
history of this condition, the evidence does not reveal the 
presence of this condition.  Under the circumstances, the 
provisions of 38 C.F.R. § 3.317 are not for application.  
VAOPGCPREC 8-98.

Service medical records reveal that the veteran was seen for 
muscle spasms in 1982, but there was no further treatment for 
muscle spasms in service and this condition was not found on 
medical examination for separation from in service in July 
1989 or at his demobilization medical examination in April 
1991.  These records show his complaints of low back pain in 
1985, but this condition was not noted thereafter in service 
or found on the July 1989 or April 1991 medical examinations.  
He reported a history of swelling and pain of the knees and 
left shoulder all injured at different times over past years 
at the time of his medical examination for demobilization 
from Saudi Arabia in April 1991, but these conditions were 
not found at this medical examination.


The post-service medical records show that internal 
derangement of the right knee was assessed in 1991 and 1992, 
and that tendinitis of the shoulders and possible low back 
strain were found at a VA medical examination in May 1992, 
but the overall evidence fails to show the presence of 
chronic disabilities of the right knee, shoulders or low 
back.  At a VA medical examination in October 1992, including 
X-rays of the shoulders and right knee, disorders of the 
right knee, shoulders, and low back were not found.

A private medical report dated in June 1992 indicates the 
presence of rheumatoid arthritis, but this assessment did not 
include blood tests or a rheumatoid profile.  Medical reports 
of the veteran's subsequent treatment and evaluations do not 
demonstrate the presence of rheumatoid arthritis of any 
joint, and the report of the veteran's VA medical examination 
in July 1998 indicates that rheumatology evaluation was 
essentially negative.

The post-service medical records indicate that the veteran 
has fibromyalgia, polyarthralgia, and chronic fatigue, but 
these records do not link these conditions to an incident of 
service nor may these conditions be presumed to have been 
incurred in service under the legal authority noted in 
Section I of this decision.  Some of the medical evidence, 
such as private medical reports dated in August and September 
1998, suggest that these conditions may be due to the 
veteran's experiences during the PGW, but these suggestions 
are equivocal, as the opposite is equally true.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The testimony of the veteran and his mother, and statements 
from relatives of the veteran are to the effect that he has 
various physical problems, including joints pains, since 
service in the PGW, but this lay evidence is not sufficient 
to support his claim for service connection for fibromyalgia, 
arthralgia, and chronic fatigue based on medical causation.  
Espiritu, 2 Vet. App. 492.  The statement of the veteran's 
first wife indicates that she is a nurse and that she 
believes the veteran's problems are due to service in the 
PGW, but there is no evidence in the record showing that she 
has special knowledge regarding the veteran's physical 
problems and that she participated in the veteran's 
treatment.  Black, 10 Vet. App. 279.  Nor does the literature 
received in conjunction with this claim specifically link the 
veteran's chronic fatigue, fibromyalgia or polyarthralgias to 
an incident of service.

The veteran essentially asserts that his physical complaints 
began after service in the PGW except for specific disorders 
of his right knee, low back, and shoulders that are not 
found.  After consideration of all the evidence, including 
the veteran's statements and the literature concerning the 
exposure of servicemen to stressful incidents, chemicals, and 
other dangerous elements during service in the Southwest Asia 
theater of operations during the PGW, the Board finds that 
there are no objective indicators of an undiagnosed illness 
manifested by symptoms or signs of fatigue and various muscle 
and joint pains, and that this evidence does not show the 
presence of hypothyroidism.  The medical evidence indicates 
that the veteran's various complaints are due to chronic 
fatigue, fibromyalgia, and polyarthralgia that were first 
shown after service, and the medical evidence does not link 
these conditions to an incident of service.  Hence, the 
preponderance of the evidence is against the claim for a 
chronic joint and muscle disorder, including chronic fatigue, 
fibromyalgia, polyarthralgia, and an undiagnosed illness 
manifested by symptoms or signs of fatigue and various muscle 
and joint pains.

Since the preponderance of the evidence is against the claim 
for a chronic joint and muscle disorder, including chronic 
fatigue, fibromyalgia, polyarthralgia, and an undiagnosed 
illness manifested by symptoms or signs of fatigue and 
various muscle and joint pains, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. 49.


III.  Service Connection for Hearing Loss and Undiagnosed 
Illnesses Manifested by Neurological Signs or Symptoms, GI 
Signs or Symptoms, Signs or Symptoms of an Upper Respiratory 
Disorder, an Eye condition with Light Sensitivity and Blurred 
Vision, and Bleeding Gums


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  


As noted above, the threshold question to be answered with 
regard to the issues being considered in this section of the 
Board's decision is whether the veteran has presented 
evidence of well-grounded claims; that is, evidence which 
shows that his claims are plausible, meritorious on their 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
presented such claims, his appeal must, as a matter of law, 
be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  
"The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak, 2 Vet. App. 
609.  In a claim of service connection, this generally means 
that evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).


Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.


Service medical records show that the veteran underwent 
various audiometric tests that do not show the presence of 
hearing loss.  Nor do the other service medical records 
reveal the presence of such a disorder.

The post-service medical records do not demonstrate the 
presence of hearing loss except for history reported by the 
veteran.  A claim for service connection of a disability is 
not well grounded where there is no evidence showing the 
presence of the claimed disability.  Caluza, 7 Vet. App. 498.  

The veteran and his mother testified at a hearing in 1996.  
The testimony was to the effect that the veteran has hearing 
loss, which began in service in the PGW.  This lay evidence 
is insufficient to demonstrate the presence of a medical 
disability.  Espiritu, 2 Vet. App. 498.

In this case, the veteran has submitted no competent 
(medical) evidence of hearing loss in service or after 
service.  Hence, the veteran's claim for service connection 
for such a disorder is not plausible and it is denied as not 
well grounded.

With regard to the claim for service connection for an 
undiagnosed illness manifested by neurological signs or 
symptoms, the veteran maintains that he has an undiagnosed 
disorder manifested by numbness of the hands and feet.  While 
VA neurological studies in August 1994 were negative for a 
neurological disorder of the hands and feet, the evidence 
shows these problems have been associated with neuralgia as 
noted on a private medical report of his treatment in May 
1997.  Under the circumstances, the Board finds that the 
veteran's neurological signs and symptoms have been 
associated with a diagnosed disability and that the evidence 
does not show objective indicators of an undiagnosed illness 
manifested by various neurological deficits of the hands and 
feet.  Under the circumstances, the provisions of 38 C.F.R. 
§ 3.317 are not for application.  VAOPGCPREC 8-98.


The service medical records are negative for neuralgia.  The 
post-service medical records do not reveal the presence of 
this disorder until several years after service and no link 
this condition to an incident of service.  A claim for 
service connection of a disability is not well grounded where 
there is no medical evidence linking the claimed disorder to 
an incident of service.  Caluza, 7 Vet. App. 498.

The veteran and his mother testified at a hearing in 1996 and 
statements from his relatives, including his first wife who 
is a nurse, were received.  This evidence is to the effect 
that the veteran had various physical problems after service, 
including numbness of the hands and feet that are due to 
incidents during the PGW.  This lay evidence is not 
sufficient to support a claim for service connection for a 
disability based on medical causation.  Espiritu, 2 Vet. App. 
492.  The statement of the veteran's first wife indicates 
that she is a nurse and that she believes the veteran's 
problems are due to service in the PGW, but there is no 
evidence in the record showing that she has special knowledge 
regarding the veteran's physical problems and that she 
participated in the veteran's treatment.  Black, 10 Vet. App. 
279.  Nor does the literature received in conjunction with 
this claim specifically link the veteran's neuralgia to an 
incident of service.

In this case, the veteran has not submitted objective 
indicators of an undiagnosed illness manifested by 
neurological signs or symptoms, and he has not submitted 
competent (medical) evidence linking his neuralgia of the 
hands and feet, first found several years after service, to 
an incident of service.  Hence, his claim for service 
connection for a neurological disorder, including neuralgia 
and an undiagnosed illness manifested by neurological signs 
or symptoms, is not plausible, and it is denied as not well 
grounded.

With regard to the claim for an undiagnosed illness 
manifested by GI signs or symptoms, the veteran maintains 
that he has such an illness and that it is due to incident 
during the PGW.  The evidence, the summary of his VA 
hospitalization in November 1994 for evaluation of Persian 
Gulf Syndrome, shows that these problems have been associated 
with irritable bowel syndrome.  Under the circumstances, the 
Board finds that the veteran's GI signs and symptoms have 
been associated with a diagnosed disability and that the 
evidence does not show objective indicators of an undiagnosed 
illness manifested by GI signs or symptoms.  Under the 
circumstances, the provisions of 38 C.F.R. § 3.317 are not 
for application.  VAOPGCPREC 8-98.

The service medical records do not demonstrate the presence 
of a chronic GI disorder.  The post-service medical records 
do not demonstrate the presence of irritable bowel syndrome 
until several years after service, and do not link this 
condition to an incident of service.  A claim is not well 
grounded where there is no medical evidence linking a claimed 
disability to an incident of service.  Caluza, 7 Vet. App. 
498.

The veteran and his mother testified at a hearing in 1996 and 
statements from his relatives, including his first wife who 
is a nurse, were received.  This evidence is to the effect 
that the veteran had various physical problems after service, 
including GI problems that are due to incidents during the 
PGW.  This lay evidence is not sufficient to support a claim 
for service connection for a disability based on medical 
causation.  Espiritu, 2 Vet. App. 492.  The statement of the 
veteran's first wife indicates that she is a nurse and that 
she believes the veteran's problems are due to service in the 
PGW, but there is no evidence in the record showing that she 
has special knowledge regarding the veteran's physical 
problems and that she participated in the veteran's 
treatment.  Black, 10 Vet. App. 279.  Nor does the literature 
received in conjunction with this claim specifically link the 
veteran's neuralgia to an incident of service.

In this case, the veteran has not submitted objective 
indicators of an undiagnosed illness manifested by GI signs 
or symptoms, and he has not submitted competent (medical) 
evidence linking his irritable bowel syndrome, first found 
several years after service, to an incident of service.  
Hence, his claim for service connection for a GI disorder, 
including irritable bowel syndrome and an undiagnosed illness 
manifested by GI signs or symptoms, is not plausible, and it 
is denied as not well grounded.

With regard to the claim for service connection for an 
undiagnosed illness manifested by signs or symptoms of an 
upper respiratory disorder, the veteran maintains that he has 
such an illness and that it is due to incident during the 
PGW.  The evidence, a private medical report of his 
outpatient treatment in November 1996, shows that these 
problems have been associated with COPD.  Under the 
circumstances, the Board finds that the veteran's upper 
respiratory signs and symptoms have been associated with a 
diagnosed disability and that the evidence does not show 
objective indicators of an undiagnosed illness manifested by 
signs or symptoms of an upper respiratory disorder.  Under 
the circumstances, the provisions of 38 C.F.R. § 3.317 are 
not for application.  VAOPGCPREC 8-98.

Service medical records reveal that the veteran was seen for 
possible bronchitis, but these records do not demonstrate the 
presence of chronic bronchitis or any other chronic upper 
respiratory disorder.  The post-service medical records do 
not reveals the presence of a chronic upper respiratory 
disorder, COPD, until several years after service and do not 
link this condition to an incident of service.  A claim for 
service connection is not well grounded where there is no 
medical evidence linking the claimed disability to an 
incident of service.  Caluza, 7 Vet. App. 498.

The veteran and his mother testified at a hearing in 1996 and 
statements from his relatives, including his first wife who 
is a nurse, were received.  This evidence is to the effect 
that the veteran had various physical problems after service, 
including upper respiratory problems that are due to 
incidents during the PGW.  This lay evidence is not 
sufficient to support a claim for service connection for a 
disability based on medical causation.  Espiritu, 2 Vet. App. 
492.  The statement of the veteran's first wife indicates 
that she is a nurse and that she believes the veteran's 
problems are due to service in the PGW, but there is no 
evidence in the record showing that she has special knowledge 
regarding the veteran's physical problems and that she 
participated in the veteran's treatment.  Black, 10 Vet. App. 
279.  Nor does the literature received in conjunction with 
this claim specifically link the veteran's COPD to an 
incident of service.


In this case, the veteran has not submitted objective 
indicators of an undiagnosed illness manifested by upper 
respiratory signs or symptoms, and he has not submitted 
competent (medical) evidence linking his COPD, first found 
several years after service, to an incident of service.  
Hence, his claim for service connection for an upper 
respiratory disorder, including COPD and an undiagnosed 
illness manifested by upper respiratory signs or symptoms, is 
not plausible, and it is denied as not well grounded.

With regard to the claim for service connection for an 
undiagnosed illness manifested by an eye condition with light 
sensitivity and blurred vision, a private medical report 
dated in July 1996 shows that the veteran has farsightedness 
and astigmatism that can cause eye strain at near visual 
tasks and that the astigmatism results in some distance blur.  
Under the circumstances, the Board finds that the veteran's 
upper eye problems have been associated with a diagnosed 
disability and that the evidence does not show objective 
indicators of an undiagnosed illness manifested by an eye 
condition with light sensitivity and blurred vision.  Hence, 
the provisions of 38 C.F.R. § 3.317 are not for application.  
VAOPGCPREC 8-98.

The service medical records are negative for an eye 
disability.  The post-service medical records do not reveal 
the presence of eye disabilities until several years after 
service and do not link these disabilities to an incident of 
service.  A claim for service connection is not well grounded 
where there is no medical evidence linking the claimed 
disability to an incident of service.  Caluza, 7 Vet. App. 
498.

The veteran and his mother testified at a hearing in 1996 and 
statements from his relatives, including his first wife who 
is a nurse, were received.  This evidence is to the effect 
that the veteran had various physical problems after service 
that are due to incidents during the PGW.  This lay evidence 
is not sufficient to support a claim for service connection 
for a disability based on medical causation.  Espiritu, 2 
Vet. App. 492.  The statement of the veteran's first wife 
indicates that she is a nurse and that she believes the 
veteran's problems are due to service in the PGW, but there 
is no evidence in the record showing that she has special 
knowledge regarding the veteran's physical problems and that 
she participated in the veteran's treatment.  Black, 10 Vet. 
App. 279.  Nor does the literature received in conjunction 
with this claim specifically link the veteran's eye 
disabilities to an incident of service.

In this case, the veteran has not submitted objective 
indicators of an undiagnosed illness manifested by an eye 
condition with light sensitivity and blurred vision, and he 
has not submitted competent (medical) evidence linking his 
farsightedness and astigmatism, first found several years 
after service, to an incident of service.  Hence, his claim 
for service connection for an eye disability, including 
farsightedness, astigmatism, and an undiagnosed illness 
manifested by an eye condition with light sensitivity and 
blurred vision, is not plausible, and it is denied as not 
well grounded.


With regard to the claim for service connection for an 
undiagnosed illness manifested by bleeding gums, a private 
medical report of the veteran's dental treatment in 1992, 
shows the presence of periodontal disease.  Under the 
circumstances, the Board finds that the veteran's gum 
problems have been associated with a diagnosed disability and 
that the evidence does not show objective indicators of an 
undiagnosed illness manifested by bleeding gums.  Hence, the 
provisions of 38 C.F.R. § 3.317 are not for application.  
VAOPGCPREC 8-98.


The issue of service connection for various dental 
conditions, such as periodontal disease, arises solely for 
the purpose of dental treatment because periodontal disease 
is not a disability for the payment of VA compensation.  
38 C.F.R. § 4.149, prior to June 8, 1999, and listed in 
3.381(a) as of this date.  The evidence does not demonstrate 
the presence of any other dental condition manifested by 
bleeding gums.  Under the circumstances, the Board finds that 
the veteran has not submitted competent (medical or dental) 
evidence of a dental disability, including periodontal 
disease and an undiagnosed illness manifested by bleeding 
gums, for VA compensation purposes.  Nor does the record show 
that an agency of original jurisdiction has adjudicated a 
claim for service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment and that 
the veteran has appealed a related adverse decision in order 
to confer jurisdiction of this matter to the Board.  
38 U.S.C.A. § 7105 (West 1991).


In this case, the veteran has not submitted objective 
indicators of a disability manifested by bleeding gums, and 
he has not submitted competent (medical or dental) evidence 
demonstrating the presence of a dental disability for VA 
compensation.  Hence, his claim for service connection for a 
disability manifested by bleeding gums is not plausible, and 
it is denied as not well grounded.


The Board notes that the RO denied the claims on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claims as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).




ORDER

Service connection for a psychiatric disability, including 
PTSD and an undiagnosed illness manifested by 
neuropsychiatric signs or symptoms, is denied.

Service connection for an undiagnosed illness manifested by 
symptoms or signs of fatigue and various muscle and joint 
pains is denied.

The claims for service connection for hearing loss, an 
undiagnosed illness manifested by neurological signs or 
symptoms, an undiagnosed illness manifested by GI signs or 
symptoms, an undiagnosed illness manifested by signs or 
symptoms of an upper respiratory disorder, an undiagnosed 
illness manifested by an eye condition with light sensitivity 
and blurred vision, and an undiagnosed illness manifested by 
bleeding gums are denied as not well grounded.


_______________________________
R. E. Smith
Acting Member, Board of Veterans' Appeals






 

